Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.


                                           ENTRY ORDER

                            SUPREME COURT DOCKET NO. 2012-189

                                      DECEMBER TERM, 2012

 In re A.E., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Rutland Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 17-2-11 Rdjv

                                                            Trial Judge: Nancy Corsones

                           In the above-entitled cause, the Clerk will enter:

        Father appeals from the termination of his parental rights in son A.E.* He argues that the
court erred in concluding that he would not be able to parent A.E. within a reasonable period of
time. We affirm.

        A.E. was born in November 2010 with opiates in his system. Parents were heavily
addicted to drugs. Between November 2010 and February 2011, the Department for Children
and Families (DCF) worked with parents to keep A.E. safe. Parents did not comply with the
safety plan, and, in February 2011, DCF filed a petition to have A.E. declared a child in need of
care or supervision (CHINS). At the time, DCF contemplated a conditional-care order. Mother
did not appear at the preliminary hearing, however, and A.E. was placed in DCF custody. A.E.
was later adjudicated CHINS. During this time, DCF worked with father to complete genetic
testing and to facilitate visitation with A.E. Father missed two scheduled genetic tests as well as
two visits with A.E. In April 2011, father was incarcerated for assaulting mother. Genetic
testing was completed in August 2011, and paternity was established in October 2011.

        The initial disposition plan, dated July 2011, was a concurrent plan of reunification and
adoption. Both parents’ case-plan goals were set forth in the disposition report, even though, as
of that time, paternity had not yet been established. In August 2011, DCF filed a petition to
terminate parental rights. Following an April 2012 hearing, the court granted the request. It
made the following findings regarding father. Father was incarcerated in April 2011. He had no
contact with A.E. while incarcerated. In January 2012, father was furloughed. While on
furlough and following a visit with A.E., father tested positive for cocaine and opiates. He was
reincarcerated for five days as a sanction.

        The court found that father’s participation in his furlough requirements and his
compliance with the DCF case-plan was fair to poor. It explained that father failed to complete
eight of eleven DCF case plan requirements. He had not had an anger-management assessment

        *
            The trial court terminated mother’s parental rights as well. She has not appealed.
or counseling. He failed to have a substance abuse assessment, or any treatment for substance
abuse. Father did not engage the services of the Department of Employment and Training to
help him find a job even though DET was located on the same floor in the same building as
where he visited the child. He used drugs while on furlough, and he also contacted mother in
violation of his furlough conditions. Additionally, father was not fulfilling his work-crew
obligations.

        The court acknowledged that father had developed a bond with A.E. and that when father
was sober and focused on A.E., he interacted mostly positively with him. The court found it
evident that father loved A.E. and wanted to parent him. Nonetheless, it continued, A.E. was
now seventeen months old. At the time of trial, father had spent fewer than twenty-five hours
with A.E. since father was released from jail. All of his visits had been supervised. He had
missed one visit and one playgroup date due to being reincarcerated; he missed another visit
because he had overslept. Father had also been late for three scheduled visits. Father’s living
situation was also unsuitable for A.E. as father was living with his mother who was on probation
for a felony drug conviction and who was facing new criminal charges as well. The court found
that father had repeatedly minimized his criminal involvement, his addiction, and his need for
treatment. Given this, the court had no confidence that father would be able to assume parental
responsibilities in the foreseeable future.

       The court found that A.E. was doing very well in his foster home and that his foster
parents intended to adopt him should he be freed for adoption. The court observed that A.E. was
closely bonded to his foster family and that they had the skills and experience necessary to
respond positively to his challenging behaviors. Based on these and other findings, the court
concluded that termination of both parents’ rights was in A.E.’s best interests. Father appealed.

        Father argues that there was no evidence to show that the causes and conditions
preventing reunification could not be remedied within a reasonable period of time. He asserts
that his parenting skills were improving, the parent-child bond was gaining strength, and that his
transition to furlough status was stabilized. According to father, he should be given additional
time to improve his parenting skills because there is no evidence that A.E. would be harmed by
the delay.

       We find these arguments without merit. The trial court “may terminate parental rights
only when it finds by clear and convincing evidence that to do so is in the best interests of the
child as determined by consideration of four statutory factors.” In re J.B., 167 Vt. 637, 639
(1998) (mem.); see 33 V.S.A. § 5114. The most important factor in the court’s best-interests
analysis “is the likelihood that the parent will be able to resume parental duties within a
reasonable time.” In re J.B., 167 Vt. at 639. As long as the court applied the proper standard, we
will not disturb its findings on appeal unless they are clearly erroneous; we will affirm its
conclusions if they are supported by the findings. In re G.S., 153 Vt. 651, 652 (1990) (mem.).

       The question before the court is father’s ability to parent A.E. within a reasonable period
of time as measured from A.E.’s perspective. The court is not asked to decide how long A.E.
can continue in foster care before suffering harm. The court applied the appropriate standard
here, and its findings are supported by the record. As set forth above, father failed to comply
with the majority of the case plan requirements. He did not address his substance abuse and


                                                2
anger management problems. He had no suitable housing for A.E., and he was only sporadically
employed. His contact with A.E. had been limited and supervised. He had gone back to jail
once for drug use and had only partially complied with the other conditions of his furlough. At
the same time, A.E. was seventeen months old, and he had spent most of his life in foster care.
All of these findings are relevant to father’s ability to parent A.E. within a reasonable period of
time, despite father’s assertion to the contrary, and all are supported by evidence in the record.
The court’s findings support its conclusion, and they also show that there was no “reasonable
possibility that the causes and conditions which led to the filing of the petition [could] be
remedied and the family restored within a reasonable time.” In re J.B., 167 Vt. at 639. To the
extent father disagrees with the court's assessment of the evidence, we reiterate that it is
exclusively the role of the family court, not this Court, to determine the credibility of the
witnesses and weigh the evidence. In re A.F., 160 Vt. 175, 178 (1993). We find no error.

       Affirmed.

                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice




                                                3